ORDER
Upon consideration of the petition filed on 30 August 2013 by defendants Wilson County and Sleepy Hollow Development Company in this matter for discretionary review of the decision of the Court of Appeals, the petition is ALLOWED on the following issues:
1. Whether the distinction between activities that are governmental or proprietary in nature should be determined based on the nature of the governmental function at issue or the nature of the plaintiffs involvement with the governmental unit and/or the reason for the plaintiffs presence at a governmental facility.
2. Whether Defendant-Appellant Wilson County was entitled to summary judgment.
The petition is DENIED for all other issues.
s/ Beasley, J.
For the Court